Citation Nr: 1527738	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-06 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to February 1980.  The Veteran died in July 2011.  The appellant is the Veteran's surviving spouse.  

This appeal comes before the Board from a May 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas.  

The record before the Board consists of the paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND that follows the decision below.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the appellant informed the Board that a withdrawal of the death pension appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the death pension appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2015).  In the present case, the appellant informed the Board at the January 2015 video conference hearing that she desired to withdraw the issue of entitlement to death pension benefits from her appeal.  Consequently, there remains no allegation  of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for death pension benefits, and it must be dismissed.


ORDER

The appeal for death pension benefits is dismissed.


REMAND

The appellant claims that service connection is warranted for the cause of the Veteran's death because the accident resulting in his death would not have happened but for the Veteran's impaired judgment and cognitive problems and that his impaired judgment and cognitive problems were due to posttraumatic stress disorder (PTSD) related to service stressors and due to diabetes mellitus resulting from his exposure to herbicides in Vietnam.  In support of her claim, the appellant has submitted a September 2014 statement from a physician who apparently treated the Veteran from 2002 to 2006.  The physician essentially stated that the Veteran had poorly controlled diabetes and difficulty with PTSD and that both of the conditions were related to his time in Vietnam and potential exposure to Agent Orange.

The appellant has also submitted a February 2015 statement from a physician who has treated her and worked with but did not treat the Veteran.  He stated that he had the opportunity to interact with the Veteran on a number of occasions and had reviewed the Veteran's medical records at the request of the appellant.  He stated that the Veteran's unstable blood sugars related to diabetes and cognitive impairment due to PTSD were both likely factors in the accident resulting in the Veteran's death.  He concluded that it was more likely than not that the Veteran's death was due to impaired judgment related to his elevated blood sugars and mental health issues.

The Board notes that none of the medical evidence of record pertaining to treatment or evaluation of the Veteran shows that he was diagnosed with PTSD.  Private medical records show that the Veteran complained of depression.  In addition, VA medical records show that he was screened for PTSD and ultimately diagnosed with major depression.  However, there is very little medical evidence pertaining to treatment and evaluation of the Veteran after 2006.  Therefore, the Board has determined that further development of the record is in order to obtain any available records pertaining to treatment or evaluation of the Veteran from 2007 until his death in 2011.

The Board further notes that in response to the RO's request for information verifying the Veteran's service in Vietnam, the service department reported in July 2013 that records showed that the Veteran served in Vietnam and that it was furnishing copies of the pertinent documents to VA.  The Board's review of the evidence of record does not disclose the presence of the documents that purportedly confirm the Veteran's service in Vietnam.  Therefore, further development to obtain those documents is in order.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Contact the service department and request that it re-send the documents referenced in the July 2013 statement which indicates the Veteran had service in Vietnam or to otherwise send any available documentation confirming the Veteran's service in Vietnam.  

2.  Undertake appropriate development to obtain all available records, not already of record, pertaining to treatment or evaluation of the Veteran from 2007 until his death.

3.  The RO or the AMC should also undertake any other indicated development.  In particular, it should consider whether a VA medical opinion or opinions based on a review of the record should be obtained to address the appellant's contentions.  

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be provided to the appellant and her representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


